DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 07/15/2022 has been received and considered. Claims 1-20 are presented for examination.

Specification
The amendment filed 07/15/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: "The second device may transmit the encrypted message to the first device, such as over a network".
Applicant is required to cancel the new matter in the reply to this Office Action.
The amended disclosure reads:
''[0038]… Other examples of how the RMSS problem may be used in cryptology may be found in Cryptanalysis of Knapsack Cryptography, Georgia Tech Fall 2013'

An incorporation by reference of essential material to a publication is improper under 37 CFR 1.57(d). MPEP § 608.01 (p) Completeness of Specification reads:
'2. Improper Incorporation. 37 CFR 1.57(g) addresses corrections of incorporation by reference by inserting the material previously incorporated by reference. A noncompliant incorporation by reference statement may be corrected by an amendment. 37 CFR 1.57(g). However, the amendment must not include new matter. Incorporating by reference material that was not incorporated by reference on filing of an application may introduce new matter. An incorporation by reference of essential material to... a publication is improper under 37 CFR 1.57(d). The improper incorporation by reference is not effective to incorporate the material unless corrected by the applicant (37 CFR 1.57(h))... A statement that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter is also required. 37 CFR 1.57(g)'.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter description of "obtaining, from a device, an encrypted message transmitted over a network", as amended, in the specification is non–existing. 

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 1 recites the limitation "the information processing apparatus" in line(s) 11-12, 14. There is insufficient antecedent basis for this limitation in the claim. The anteceding limitation was amended out.
As to claims 8 and 14, they are objected for the same deficiency.
Dependent claims inherit the defect of the claim from which they depend.

Allowable Subject Matter
Claims 1-20 are allowed over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is an examiner’s statement of reasons for allowance:
none of the prior art of record taken either alone or in combination discloses
claims 1, 8, and 14, “... an Ising Model connection weight matrix... based on... random integers; an Ising Model bias vector... based on the remainder... solving the random modular subset sum problem using the matrix... and the vector... that represents a set of integers of the… random integers where a sum of the set… divided by the divisor results in an integer quotient and the remainder; selecting one or more of the… random integers, the divisor, the remainder, the integer quotient, and the set… as part of a public key; selecting one or more of the divisor, the remainder, the integer quotient, and the set… as part of a private key that is associated with the public key in a public/private key encryption scheme based on the random modular subset sum problem...”,
in combination with the remaining elements, steps, or features of the claimed invention. In addition, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding the rejections under 112(a), Applicant argues, (see pages 10–11):

    PNG
    media_image1.png
    428
    865
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    407
    841
    media_image2.png
    Greyscale


MPEP 608.01(p), I. INCORPORATION BY REFERENCE, reads:
 "37 C.F.R. 1.57 Incorporation by reference… 
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a);
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C.112(f).
(e) Other material ("Nonessential material") may be incorporated by reference to… non-patent publications…
(g) Any insertion of material incorporated by reference into the specification... Such an amendment must be accompanied by a statement that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter…
… A. Review of Applications Which Are To Issue as Patents… Other material ("nonessential subject matter") may be incorporated by reference to… (3) non-patent publications. Nonessential subject matter is subject matter referred to for purposes of indicating the background of the invention or illustrating the state of the art. See 37 CFR 1.57(e)".

Examiner's response: Applicant's argument is not persuasive, because there is no support for these limitations in the application as filed. The subject matter description of "obtaining, from a device, an encrypted message transmitted over a network", as amended, in the specification is non–existing. There is no support for the amended limitation in the specification, references 20180075342 and 20180107172 cited in paragraph 26, or the NPL "Cryptanalysis of Knapsack Cryptography" cited in paragraph 38. Examiner found no transmission, messaging, server, client, or devices in any of these. Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the Specification, which provides support for the subject matter. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.” Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive.
The NPL "Cryptanalysis of Knapsack Cryptography" cited in paragraph 38 merely reads "the receiver". As per MPEP 608.01(p), "37 C.F.R. 1.57 Incorporation by reference… (d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication… (1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same". As per MPEP 608.01(p), "(e) Other material ("Nonessential material") may be incorporated by reference to… non-patent publications", however "Nonessential subject matter is subject matter referred to for purposes of indicating the background of the invention or illustrating the state of the art". Applicant is relying on this NPL to provide written description for the “obtaining” and “decrypting” steps, which is not proper. An incorporation by reference must be done unequivocally and with particularity so that a POSITA would know what is being incorporated and why. The specification, as filed, just provided a blanket statement incorporating the reference in it’s entirety and it is not clear what part of the reference was being incorporated. That is, there is no statement in the specification, as filed, that implies Applicant is referencing specific portions of the NPL reference that discuss the “obtaining” and “encrypting” or transmitting steps as claimed. There is no explicit teaching of these steps in the NPL "Cryptanalysis of Knapsack Cryptography" reference and thus no inherency either. MPEP 608.01(p), I. INCORPORATION BY REFERENCE, reads: "A. Review of Applications Which Are To Issue as Patents… Particular attention should be directed to specific portions of the referenced document where the subject matter being incorporated may be found.” Also, Paice LLC v. Ford Motor Co., 881 F.3d 894, 125 U.S.P.Q.2d 1656 (Fed. Cir. 2018) reads: 

    PNG
    media_image3.png
    352
    507
    media_image3.png
    Greyscale

Lastly, Applicant has provided no statement that the insertion of the subject matter contains no new matter. MPEP 608.01(p), I. INCORPORATION BY REFERENCE, reads: "(g) Any insertion of material incorporated by reference into the specification... Such an amendment must be accompanied by a statement that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter". Therefore, there is no support for these limitations in the application as filed, and the rejections are maintained. 
Regarding the rejections under 112(b), the amendment corrected all deficiencies pointed out and those rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		10/3/2022Primary Examiner, Art Unit 2146